Name: Council Regulation (EEC) No 1744/91 of 13 June 1991 fixing the basic price and the standard quality for pig carcasses for the period 1 July 1991 to 30 June 1992
 Type: Regulation
 Subject Matter: animal product;  consumption
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 163 /45 COUNCIL REGULATION (EEC) No 1744 /91 of 13 June 1991 fixing the basic price and the standard quality for pig carcases for the period 1 July 1991 to 30 June 1992 1984 determining the Community scale for grading pig carcases ( 6 ), as last amended by Regulation (EEC) No 3577 /90 ( 7 ), HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1991 to 30 June 1992 the basic price for slaughtered pigs of the standard quality shall be ECU 1 897 per tonne . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2759 /75 of 29 October 1975 on the common organization of the market in pigmeat ( J ), as last amended by Regulation (EEC) No 1249 / 89 (2 ), and in particular Article 4 (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas, when the basic price for slaughtered pigs is fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC) No 2759 /75 for a standard quality defined by reference to Council Regulation (EEC) No 3220 / 84 of 13 November Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content , determined in accordance with Article 2 (2) and (3 ) of Regulation (EEC) No 3220/ 84 , as follows: (a) carcases weighing 60 to less than 120 kilograms: grade U; (b ) carcases weighing 120 to 180 kilograms : grade R. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 282 , 1. 11 . 1975 , p. 1 . (2 ) OJ No L 129 , 11 . 5 . 1989 , p. 12 . ( 3 ) OJ No C 104 , 19 ; 4 . 1991 , p. 68 . (&lt;) OJ No C 158 , 17. 6 . 1991 . ( s ) OJ No C 159 , 17 . 6 . 1991 . ( s ) OJ No L 301 , 20. 11 . 1984, p . 1 . ( 7 ) OJ No L 353 , 17. 12 . 1990 , p . 23 .